Case 2:11-cv-00084 Document 892 Filed on 06/16/20 in TXSD Page 1 of 2

 

 

 

 

 

 

 

 

 

 

 

 

 

2.
PLEASE PRINT AND WRITE LEGIBLY!
KU : IFT DAILY PROGRESS NOTE
~dent Name: Date: j_ .
Target Behavi Level of Supervision: (0 |- 14-2020
SLEEPING PATTERNS RESTRAINTS SERIOUS INCIDENTS
Ty Encopresis Ghidren's Gontrel Posilion {Fill in the type of incident) |
( Enuresis Tear Control Position = °
[J Did Not Slesp at Ali £7] Transport ma
(2 Afi Night [} Short Personal Restraint Cl
Veiost of the Night [[] Often Awake Kone {None
_LEVEL OF SUPERVISION BEHAVIOR CONSEQUENCES FYI’s *
CO=Clese Observations/Nomal Supervision Any Behavior Consequence forms Any FYI Forms completed for this child?
(J Es= Eyesight comp for this child? (7 YES 0
i= e

 

 

 

 

 

 

 

 

 

 

 

 

 

Un fdem ven arrival, client

Clivat wos askeee
Dia o¥2. ax 4us5 em and Said her |eo was hucting .gaue hen

PO\n in Jot Right (24 (call area) dod ons
aight inti | ‘Z: dSem_ WAS Awe Sow _ es Ther phen .

Client Sigo*e +hne ces of the nigh,

Staff Reporting: iinet Time of Entry: ___ 6/00 amy I

Signature of Facility Administrator or Designes:

 
   

 

 

 

 

 

We
a1eg aimeubis YeIS SWWEN Jt) HEIS

 

Case 2:11-cv-00084 Document 892” Filed on 06/16/20 in TXSD Page 2 of 2

32-61] Rl

‘Aq pajajdwog uuos

 

 

 

 

wv

“SPUSLULUOD

 

“suas jje Jo UIpIM pus ‘tpBue] “10j}09 sty PUB Ses[Mg

. . 3 st Aypeuui0Uuge
Je Jo Jojoo ay] aquosag ,UOPoaS SJUAWLOD, St Ui BSStR JO uoHduoSep & Pply “Pay}Boo} St ALE -
Su} Bae Su) Uy] Jequinu oyeudoaidde auy Uy souny Apog sty yeu ‘Gayeoaipuy Ss] esuCdsel SAA, FH

 

 

    

 

 

: HV uO ON JOSE, 720K] “2
/ ON JO SBA ‘Spee Apog ‘esony “Ses PSUelef 8
40 S34 -St St “SS ON fo SOA :SemUUo}ed —
on ON 150, SOOYEL “LE ON 40 SBA SUOREIGIE] SSUNBIS 'Y
ON 10 $8, 7889S “Ob ON 40 Sa, :sésirlig ‘€
ON Je say “sausey ON 10 88, SYIEUILLIG KZ
ON Ja Sa, ‘Sugjse] “§ ON JO SBA ssuO}saugy Sedes9S *h

 

 

MOSS GALS! LWHO SHL NO ON YO S34 FOU

UH AUO"HOSHS HL TVS
